Case 4:20-cv-12064-DHH Document 1-1 Filed 11/19/20 Page 1 of 7

EXHIBIT A
Case 4:20-cv-12064-DHH Document 1-1 Filed 11/19/20 Page 2 of 7

COMMONWEALTH OF MASSACHUSETTS
WESTBOROUGH DISTRICT COURT

 

 

WORCESTER, SS. . DISTRICT COURT DEPARMENT
SMALL CLAIMS DIVISION
)
JOACHIM KRIEGEL, )
Plaintiff(s) )
)
v. ) Docket No. Me ISCYY F
)
RYAN BELL AND MIDLAND CREDIT )
MANAGEMENT, INC. )
Defendant(s) )
_)
COMPLAINT

Plaintiff, JOACHIM KRIEGEL, by his undersigned counsel, hereby alleges as follows:

l.

The Plaintiff, JOACHIM KRIEGEL, is an individual residing in the Commonwealth of
Massachusetts, at 225 Flanders Rd, Westborough, MA 0158 l.

The Plaintiff owns and operates a small business, AMI Healthcare, Inc., located at 44
Bearfoot Road, Suite 200, Northborough, MA 01532.

The Defendant, RYAN BELL, is the Chief Executive Officer of the entity known as
MIDLAND CREDIT MANAGEMENT, Inc. and is based at 350 Camino De La Reina,
Suite 300, San Diego, CA 92108.

The Defendant, MIDLAND CREDIT MANAGEMENT, INC., is a debt collection and debt
buying business entity with its principal office at 350 Camino De La Reina, Suite 300, San
Diego, CA 92108.

In or about February 2019, the Defendant began reporting to consumer credit agencies that

the Plaintiff allegedly owed a credit card debt in the amount of $3,182 going back to July

|
10.

il,

12.

Case 4:20-cv-12064-DHH Document1-1 Filed 11/19/20 Page 3 of 7

2018, and that it had purchased this debt, which it stated on the credit reports to major
credit bureaus, including but not limited to Experian, Equifax, FICO, and TransUnion.

Exhibit 1.

. The Defendant began declaring this debt as “charged off’ as of December 2019 and made

repeated charge offs in December 2019, January 2020, February 2020, March 2020, April
2020, May 2020, June 2020, July 2020, August 2020, and September 2020. Id.

The Plaintiff was not aware of the Defendant’s reporting of this purported debt on the
Plaintiff's credit reports and the damage to his credit standing as a result = he had not
checked his credit reports.

In May 2020, Plaintiff attempted to apply for an Economic Injury Disaster Loan (“EIDL”)
in the amount of several thousand dollars from the Small Business Administration, due to
the COVID-19 Pandemic, which had impacted his business, AMI Healthcare, Inc.

On June 2, 2020, the Small Business Administration rejected the Plaintiffs application for
an EIDL due to credit problems, which were at least in part caused by the Defendant’s
reporting of this unverified alleged debt. Exhibit 2.

Plaintiff discovered the Defendant’s entries on his credit reports shortly thereafter after
receiving debt collection phone calls from the Defendant.

On June 22, 2020, the Plaintiff sent the Defendant a letter by Certified Mail in — to
receiving multiple debt collection calls. The letter demanded that the Defendant cease
contacting the Plaintiff by phone and to provide proof of ownership of the debt or otherwise
remove this alleged debt from his credit report. Exhibit 3.

Defendant never replied to the June 22 letter and never verified its ownership of the debt,
only sending out a standard form debt collection notice that did not address the letter sent

on June 29, 2020.
3.

14.

LS

16.

17.

18.

19.

20.

Case 4:20-cv-12064-DHH Document1-1 Filed 11/19/20 Page 4of 7

On July 12, 2020, Plaintiff again sent a letter requesting debt validation to the Defendant
by Certified Mail. Plaintiff did not verify ownership of the debt or respond at all to the
Defendant within the required thirty (30)-day period as established by state and federal
laws and did not otherwise ever respond to this letter. Exhibit 4.

On August 24, 2020, Plaintiffs attorney sent a 30-Day Demand Letter (M. G. L. c. 93A
Demand) to the Defendant’s Headquarters in San Diego, CA notifying the Defendant of its
violations under state and federal debt collection laws, and demanding that it cease
reporting this debt and pay damages to the Plaintiff in the amount of $8,000.00. This letter
was certified as received by the Defendant on August 28, 2020. Exhibit 5.

Plaintiff sent a follow up letter with a copy of the original letter by Certified Mail to the
Defendant’s Michigan office on September 1, 2020, which was certified as received on
September 9, 2020. Exhibit 5; Exhibit 6.

Defendant never responded to either letter. Nevertheless, the Defendant continued
reporting the bad debt through September 2020.

On or about September 17, 2020, the credit bureaus finally removed the false entries from
Plaintiff's credit reports after a successful dispute by the Plaintiff. Exhibit 1.

As of the time of this filing, the Defendant has still not responded to the Plaintiff's
Demands for Relief, which were sent on August 24, 2020 and September 1, 2020.
Defendant harmed Plaintiff by damaging his credit as a result of this false reporting of this
unverified debt to the credit reporting agencies.

Defendiiat harmed Plaintiff by damaging his credit so that the Small Business
Administration denied his application to receive economic relief heoagh an EIDL. Plaintiff

is entitled to damages as set forth below.
Case 4:20-cv-12064-DHH Document 1-1 Filed 11/19/20 Page 5of 7

LEGAL CLAIMS

COUNT I
(VIOLATION OF CHAPTER 93A OF THE MASSACHUSETTS CONSUMER PROTECTION
ACT)

21. Paragraphs 1-18 are repeated and incorporated herein by reference.

22. The Defendant’s reporting of an unverified debt that it had no proof of ownership of and
no information to substantiate, and its failure to validate the debt as requested constitute
unfair or deceptive acts or practices in violation of the Massachusetts Consumer Protection
Act, Chapter 93A.

23.M. G. L. c. 93A § 2 entitles the Plaintiff to actual damages, double or treble damages,
interest, costs, and attorney’s fees, in addition to relief provided under the other stated

statutes.

COUNT II
(VIOLATION OF THE 940 C.M.R. 7.06, 7.07, AND 7.08 OF THE MASSACHUSETTS
ATTORNEY GENERAL’S OFFICE’S REGULATIONS REGARDING DEBT COLLECTION)

24. Paragraphs 1-18 are repeated and incorporated herein by reference.

25. The Defendant’s reporting of an unverified debt that it had no proof of ownership of and
no information to substantiate is a violation of 940 C.M.R. 7.06 and 7.07.

26. The Defendant’s failure to validate the debt within the specified period and as specified in
the regulation is a violation of 940 C.MLR. § 7.08.

27.940 C.M.R. of the Massachusetts Attorney General’s debt collection regulations entitles
the Plaintiff to actual damages, statutory damages up to $1,000.00, interest, costs, and
attorney’s fees under M. G. L. c. 93A § 2.

COUNT Il

(VIOLATION OF §§ 807(2)(A) AND 809 OF THE FAIR DEBT COLLECTION PRACTICES
ACT)
Case 4:20-cv-12064-DHH Document 1-1 Filed 11/19/20 Page 6 of 7

; —e 1-18 are repeated and incorporated herein by reference.

. The Defendant's reporting of an unverified debt that it had no proof of ownership of and
no information to substantiate is a violation of § 807(2)(A) of the Fair Debt Collection -
Practices Act.

. The Defendant’s failure to validate the debt within the specified period and as specified in
the regulation is a violation of § 809 of the Fair Debt Collection Practices Act.

. § 813 of the Fair Debt Collection Practices Act entitles the Plaintiff to actual damages,
statutory damages up to $1,000.00, interest, costs, and attorney’s fees.

COUNT IV
(VIOLATION OF THE FAIR CREDIT REPORTING ACT OF 1970)

. Paragraphs 1-18 are repeated and incorporated herein by reference.

. The Defendant’s willful, knowing and negligent reporting of unverified debt that it had no
proof of ownership of and no information to substantiate is a violation of §§ 616 and 617
of the Fair Credit Reporting Act of 1970, 15 U.S.C. § 1681.

. §§ 616 and 617 of the Fair Credit Reporting Act entitle the Plaintiff f actual and statutory

damages up to $1,000.00, punitive damages, costs, and attorney’s fees.
Case 4:20-cv-12064-DHH Document 1-1 Filed 11/19/20 Page 7 of 7

REQUEST FOR RELIEF

WHEREFORE, the Plaintiff, JOACHIM KRIEGEL, respectfully requests that the court

enter the following:

1. Judgment for the Plaintiff on all counts stated above; and

2s Actual damages to be determined by the court, but no less than $7,000.00; and

3. All available Statutory Damages; and |

4, All available Treble Diarnayes: and

5.. Any available Punitive Damages, including but not limited to those under the Fair Credit
Reporting Act; and

6. Interest; and

7. Costs; and

8. Attorney’s Fees; and

9. Any other and further relief as deemed appropriate by the Honorable court.

Respectfully Submitted,

JOACHIM KRIEGEL,

By his Attorney,

Matthias P. Kriegel, ESq., BBO # 698797
225 Flanders Rd

Westborough, MA 01581

Tel: 508-808-5645

Email: Matthias. kriegel@gmail.com

Date: October 13, 2020
